        Case 1:13-cr-00271-LTS Document 1123-1 Filed 05/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                        X
                                                             :
  UNITED STATES OF AMERICA                                   :     FINAL ORDER OF FORFEITURE
                                                             :
                   -v.-                                      :     S3 13 Cr. 271 (LTS)
                                                             :
  HERBERT ODOM,                                              :
       a/k/a “Nut”,                                          :
                               Defendant.                    :
                                                             :
  ------------------------------------                       X
               WHEREAS, on or about November 28, 2018, this Court entered an Amended

Consent Preliminary Order of Forfeiture as to Specific Property (the “Preliminary Order of

Forfeiture”) (D.E. 917), which ordered the forfeiture to the United States of all right, title and

interest of HERBERT ODOM a/k/a “Nut” (the “Defendant”) in the following property:

                          i.       One 2006 4 Door Blue Dodge Magnum, bearing vehicle
                                   identification number 2D4FV47T36H130963, seized on or about
                                   November 18, 2013 in the vicinity of 468 East 43rd Street, Paterson,
                                   New Jersey

(the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;
         Case 1:13-cr-00271-LTS Document 1123-1 Filed 05/18/21 Page 2 of 3




               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on December 18, 2018, for thirty (30) consecutive days, through January 16, 2019,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on May 18, 2021 (D.E. 1122);

               WHEREAS, in or about February 2021, Notice of the Preliminary Order of

Forfeiture was sent by certified mail to:

               Allen Fullard
               Paterson, NJ 07501


               Cars on Route 21 LLC
               525 Mccarter Highway
               Newark, NJ 07102

(Collectively, the “Noticed Parties”)

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant and the Noticed Parties are the only persons and/or

entities known by the Government to have a potential interest the Specific Property;
                                                 2
        Case 1:13-cr-00271-LTS Document 1123-1 Filed 05/18/21 Page 3 of 3




               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises          Unit, United States Attorney’s Office,

Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       May______,
              18 2021

                                                       SO ORDERED:



                                                         /s/ Laura Taylor Swain
                                                       ____________________________________
                                                       HONORABLE LAURA TAYLOR SWAIN
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
